UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4259
ANTONIO RODRIGUEZ HOLMES,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
               Jerome B. Friedman, District Judge.
                            (CR-01-110)

                      Submitted: August 13, 2002

                       Decided: October 7, 2002

      Before WILKINS and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

James S. Ellenson, Newport News, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Shannon O. McEwen, Special
Assistant United States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. HOLMES
                             OPINION

PER CURIAM:

   Antonio Rodriguez Holmes appeals his conviction following his
guilty plea to possession of a firearm after being convicted of a mis-
demeanor crime of domestic violence and his sentence to fifteen
months in prison and three years of supervised release. Because we
may not review the district court’s refusal to depart downward, we
dismiss the appeal.

   Holmes argues his criminal history category over-represented the
seriousness of his criminal history under the Sentencing Guidelines.
Overstatement of the seriousness of a defendant’s actual criminal his-
tory is a basis for downward departure. U.S. Sentencing Guidelines
Manual § 4A1.3 (2000); United States v. Hall, 977 F.2d 861, 866 (4th
Cir. 1992). Because it clearly appears that the district court knew it
possessed the authority to grant Holmes’ motion to depart downward
when it declined to do so, we may not review the court’s refusal to
depart downward. See United States v. Matthews, 209 F.3d 338, 352-
53 (4th Cir. 2000).

   We therefore dismiss Holmes’ appeal. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                         DISMISSED